Title: Joseph C. Cabell to James Madison, 16 March 1829
From: Cabell, Joseph C.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Wmsburg.
                                
                                16 march. 1829.
                            
                        
                         
                        I went out of the house yesterday for the first time, since my arrival at this time: but my health is still
                            in a feeble state, and it will probably be some weeks before I shall be able to resume my usual private pursuits. I do not
                            take the Enquirer, and therefore am often ignorant of what is said in that paper. I filed away the numbers of Mr. Giles’s
                            commentaries upon your letters, as far as they had appeared before I left Richmond—intending to examine them when I
                            should have more leisure and health. Yesterday by accident I fell in with his 9th. & last number. I need not express to
                            you the indignation with which I was filled on the perusal of his calumnies. I am decidedly of opinion that neither
                            yourself nor your friends should shew any unusual sensibility at his misrepresentations. They carry their antidote along
                            with them. He knows that the pamphlet containing your letters is about to be extensively circulated, and he seeks to
                            destroy its effect: but this he cannot do. I am doubtful whether I would do best to be silent—or to come out with a brief
                            statement of facts as to the manner & circumstances under which you were induced by me to write the letters. His
                            missiles cannot reach you—and it might look like seeking public forgiveness for using the freedom of speech. Besides, the
                            short statements in the National Intelligencer prefixed to the first publication, contained the whole of the essential
                            facts: and any further statement would only be a development of the first. On the other hand, the fact of your refusal to
                            suffer the publication till after the termination of the Presidential election, might have weight with a portion of the
                            community. This consideration, however, is weakened by the circumstance that the time selected for the publication must
                            have struck every candid mind as the most appropriate & least exceptionable that could have been adopted. If any
                            such statement as the one above alluded to should be preferable to silence, I would cheerfully make it. I think a short
                            delay would not be disadvantageous. In the interim—I write to ask a favor of you—it is—that you will have the kindness
                            to furnish me with copies of my letter[s] to you in the spring of 1827 stating what had occurred in the Senate on the
                            subject of Mr. Giles’s resolutions: & requesting the favor of you to give me information on the question of the
                            Constitutional power of Congress to protect domestic manufactures: as also copies of the letters which I wrote you from
                            Warminster last fall, requesting you to write to me, and afterwards requesting permission to publish: I would not put you
                            to this trouble: but as I kept no copies, and may have occasion to make some statement, I would be thankful for them. I
                            truly regret that I should in any way have been instrumental in disturbing the calm of your retirement. But was there any
                            just ground to expect the illiberal course which has been taken? And after all, will any candid man say that much good
                            will not result to the cause of truth and the Constitution? The letters assume more importance since the disclosure of
                            Genl. Jackson’s opinions. He is claimed by the Southern party. His friends to the North will doubtless claim him also. And
                            what but the truth will save the nation from the consequences of the struggle that is to ensue? I confess I was surprized
                            when I read the message. Two of the Professors of Wm. & mary, with whom I was lately conversing (Mr. Dun
                            & Mr. Page) both antitariffites & friends of the election of Genl. Jackson, construe the message
                            differently; the latter contending that the message approved none but revenue duties, the former that it would sanction
                            also other duties. I am, dear Sir, most resy. & truly yours
                        
                        
                            
                                Jos: C: Cabell
                            
                        
                    